Mr. Justice Carter delivered the opinion of the court: This is an appeal of Daniel F. Crilly from the judgment of the county court of Cook county against his property for the taxes of Cook county, the taxes of the Sanitary District of Chicago and certain taxes of the city of Chicago for the year 1915. The objections to the taxes and the decision of the trial court are the same as in the case of People v. Day, (ante, p. 543.) The briefs and arguments of the respective parties are substantially the same in that case as here and the questions involved here are there decided. For the reasons given in the opinion in that case the judgment is affirmed in part and reversed in part and the cause remanded. Reversed in part and remanded.